Per Curiam,
The court might well have refused to enter judgment for the plaintiff for want of a sufficient affidavit of defense, upon the ground that it is not distinctly alleged in the statement of claim that the goods furnished and the services rendered by plaintiff, in and about the burial of George Young, were worth the sum claimed. But, apart from this defect in the statement, the plaintiff was not entitled to summary judgment. So far as the statement shows, he was a mere volunteer. There was no express contract between him and the defendant association, and no facts are alleged from which a contract on the part of the association to compensate him for the services and reimburse him for the expenditures rendered and laid out by him can be implied.
The doctrine of those cases which hold that one for whose particular benefit a contract is made may maintain an action to enforce it, does not control the case as it is now presented. As the decedent had not designated any person to receive the *291funeral benefit, it became the duty of the association, under the by-laws, to pay it to his widow, unless the chiefs of the tribe were satisfied that it would be diverted from its legitimate purpose, in which latter case they had full power to see that the funeral expenses were paid.
Assuming that the by-laws give them discretionary power to withhold payment of the stipulated sum to the widow or nearest relative, it does not necessarily follow that they are guilty of an abuse of discretion in not doing so simply because a third party — in this case the undertaker — notifies them that she had declared that she would not use the money for the purpose for which it was intended. In other words, they are not bound to take such a statement to them as absolute verity and to act accordingly. The fact that such notice was given may be relevant because it puts them upon inquiry, but it does not of itself conclusively, establish a legal or equitable obligation on the part of the association to pay the fund to the undertaker who, as a mere volunteer, has conducted the burial.
Appealylismissed without prejudice, etc.